[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          JUNE 15, 2012
                                     No. 10-15914
                                                                           JOHN LEY
                               ________________________
                                                                            CLERK

                          D. C. Docket No. 1:08-cv-02652-TCB

SHAH-HAAN PRYCE,

                                                            Plaintiff - Appellant,

                                             versus

SEPTODONT, INC.,
SOFIC, INC.,

                                                            Defendants - Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                       (June 15, 2012)


Before EDMONDSON, KRAVITCH and FARRIS,* Circuit Judges.

PER CURIAM:


       *
         Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
      Appellant Shah-haan Pryce appeals the district court’s order granting

summary judgment in favor of the defendants on Pryce’s state law strict products

liability claim. Pryce’s suit alleged that the defendants produced a defective

dental needle and, as a result of the defect, part of the needle broke off inside

Pryce’s cheek during a nerve block injection, causing Pryce substantial injury.

Pryce was unable to present direct evidence of a defect in the needle because the

needle is not available for examination or testing: the part of the needle that broke

off at the hub is lodged in his neck, and his treating dentist disposed of the

remaining portion of the needle. Pryce claims, however, that the district court

erred in granting summary judgment because the testimony of his treating dentist

showed that the unaltered needle failed to operate as intended in normal use, and

thus provided circumstantial evidence of a product defect. We affirm.

      A plaintiff bringing a claim under Georgia’s strict product liability statute

“must show that the device did not operate as intended and this was the proximate

cause of his injuries.” Williams v. Am. Med. Sys., 548 S.E.2d 371, 374 (Ga. Ct.

App. 2001). “[T]he existence of a manufacturing defect in a products liability case

may be inferred from circumstantial evidence.” Firestone Tire & Rubber Co. v.

King, 244 S.E.2d 905, 909 (Ga. Ct. App. 1978).




                                           2
      Here, Pryce has failed to provide evidence that the device did not operate as

intended because he has not shown that the 30-gauge short needle at issue was

intended for use in nerve block injections. The deposition testimony of Pryce’s

treating dentist, Dr. Tampa Rhodes, shows that dental needles come in various

lengths and widths and that different sized needles are used for different types of

injections performed by dentists. While Pryce testified that she personally

believed it appropriate to use 30-gauge short needles for nerve block injections

and that she did not do anything unusual during the procedure to cause the

needle’s breakage, her testimony does not establish that the nerve block injections

were an intended use of a 30-gauge short needle. Moreover, the record here shows

that there are six different sized needles available from Dr. Rhodes’ supplier, and

that the manufacturer’s package insert indicates that only one of these sizes–a

needle both longer and wider than the 30-gauge needle used here–should be used

for nerve block injections. Because the evidence indicates that different sized

dental needles have different intended uses, and because Pryce failed to establish

that the 30-gauge short needle was intended for use in the procedure at issue,

summary judgment was appropriate. See Williams, 548 S.E.2d at 374.

      AFFIRMED.




                                          3